Action to recover damages for trichinosis suffered by respondent Dorice Lucey as the result of eating fresh* pork purchased by her from the retailer, Harstedt, who bought the pork from the appellant, and by her husband, respondent Timothy J. Lucey, for medical expenses and loss of services. Judgment in favor of the respondents reversed on the law, with costs, and the complaint dismissed on the law, with costs. The record fails to disclose any proof of common-law negligence or any violation of the Agriculture and Markets Law, as amended. (Blume v. Trum Pork Stores, 269 App. Div. 1059; Dressier V. Merkel, Inc., 247 App. Div. 300, affd. 272 N. V. 574.) The findings of fact implicit in the verdict of the jury are affirmed. Lewis, P. J., Hagarty, Carswell, Aldrich and Nolan, JJ., concur.